Citation Nr: 1328383	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected psychiatric 
disability or as secondary to coronary artery disease.

2.  Entitlement to service connection for a lung disability, 
to include as secondary to service-connected psychiatric 
disability.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
previously before the Board in July 2011, when the issues 
were remanded for additional development.  During the 
processing of the Board's July 2011 remand, an August 2012 
RO rating decision granted service connection for 
posttraumatic stress disorder (PTSD) to include anxiety 
disorder.  As that decision constituted a full grant of the 
Veteran's appeal for service connection for psychiatric 
disability, that issue is no longer in appellate status 
before the Board.

This matter was again before the Board in November 2012, 
when two other service connection claims were denied (and 
therefore are no longer in appellate status) and the issues 
currently remaining on appeal were remanded for additional 
development.

In April 2013, the Veteran submitted written correspondence 
to the Board explaining: "When filling out original file I 
told the V.A. guy about having a stent in heart & he wrote 
that up as hypertension, when really it was cardiovascular 
disease."  Under the particular circumstance of this case, 
the Board considers the Veteran's expression of intent to 
establish service connection for his diagnosed coronary 
artery disease as reasonably encompassed in his appellate 
claim for service connection for hypertension.  The current 
information and evidence of record is sufficient for an 
immediate grant of service connection for coronary artery 
disease at this time, as discussed below.  The Board has 
recharacterized the remaining hypertension issue to more 
clearly reflect that this pending claim now includes a 
contention that the Veteran's hypertension is linked to the 
service-connected coronary artery disease such that service 
connection on a secondary basis must be considered.

In this case, the Board has reviewed both the Veteran's 
physical claims file and the Veteran's electronic file 
through the "Virtual VA" system to ensure a complete review 
of the evidence.

The issues of entitlement to service connection for 
hypertension and entitlement to service connection for a 
lung disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC


FINDINGS OF FACT

1.  During his active service, the Veteran served in the 
Republic of Vietnam and, thus, is presumed to have been 
exposed to herbicides.

2.  It is presumed that the Veteran's coronary artery 
disease is due to exposure to herbicides in Vietnam.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2012); Notice, 75 Fed. Reg. 168, 
53202-16 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The present appeal includes the issue of entitlement to 
service connection for coronary artery disease.  Applicable 
law provides that service connection will be granted if it 
is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arteriosclerosis 
and cardiovascular-renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Exposure to 
herbicides is presumptively associated with certain specific 
disabilities and diseases listed at 38 C.F.R. § 3.309(e), 
should they have become manifest to a degree of 10 percent 
or more at any time after service (with an exception not 
applicable to this case).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii).  These diseases include chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes, Hodgkin's disease, ischemic heart disease, all 
chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
Parkinson' disease, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), AL amyloidosis, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2012); see Notice, 75 Fed. 
Reg. 168, 53202-16 (Aug. 31, 2010).

The Veteran's service personnel records reflect that he 
served in Vietnam during a pertinent period, and the fact of 
the Veteran's service in Vietnam has been further accepted 
by VA in that the RO's August 2012 rating decision granted 
service connection for posttraumatic stress disorder which 
had been claimed on the basis of stressor events during 
service in-country in Vietnam.  Thus, it is presumed that 
the Veteran was exposed to herbicides during his period of 
active service.  38 U.S.C.A. § 1116(f).

Post-service medical records clearly reflect a diagnosis of 
coronary artery disease, including most recently in a 
January 2013 VA hypertension examination report (stating in 
"other pertinent physical findings" that "VETERAN HAS 
CORONARY ARTERY DISEASE STATUS POST STENT 1999").  The 
Veteran has also submitted private medical records 
documenting details of his coronary angioplasty in November 
1999 with details of disease featuring "99 ECCENTRIC 
STENOSIS" of the "LEFT ANTERIOR DESCENDING CORONARY ARTERY" 
and other details that appear consistent with the January 
2013 VA examiner's finding of coronary artery disease.

Ischemic heart disease has been added to the list of 
diseases associated with exposure to certain herbicide 
agents.  Ischemic heart disease includes coronary artery 
disease, thus presumptive service connection for the 
Veteran's coronary artery disease based on herbicide 
exposure is established.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e) (2012); see Notice, 75 Fed. Reg. 168, 
53202-16 (Aug. 31, 2010).

The Board must presume that the Veteran's coronary artery 
disease is etiologically linked to his presumed exposure to 
herbicides during service in Vietnam.  The Board finds no 
significant evidence to rebut these presumptions.  
Accordingly, service connection is warranted for coronary 
artery disease (as ischemic heart disease).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran with respect to this issue is being granted 
by this decision of the Board.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The RO will assign a disability rating 
and effective date in the course of implementing this grant 
of service connection, and the Veteran will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be 
made by the RO in giving effect to the Board's grant of 
service connection.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).


ORDER

Entitlement to service connection for coronary artery 
disease is warranted.  To this extent, the appeal is 
granted.


REMAND

Hypertension

In April 2013, the Veteran submitted written correspondence 
to the Board explaining: "When filling out original file I 
told the V.A. guy about having a stent in heart & he wrote 
that up as hypertension, when really it was cardiovascular 
disease."  Under the particular circumstance of this case, 
the Board considers the Veteran's expression of intent to 
establish service connection for his diagnosed coronary 
artery disease as reasonably encompassed in his appellate 
claim for service connection for hypertension.  The Board 
has granted service connection for coronary artery disease, 
as discussed above.  It remains the case that the Veteran is 
diagnosed with hypertension, as confirmed in the January 
2013 VA hypertension examination report, and the Board finds 
that the claim for service connection for hypertension 
remains pending in appellate status.  The Veteran's 
contentions essentially indicate that he believes his 
coronary artery disease and his hypertension are intertwined 
pathologies and he seeks to establish service connection for 
the entire "Cardiovascular disease," including as indicated 
in his April 2013 correspondence.  Accordingly, a question 
has been raised in this appeal concerning whether service 
connection for the Veteran's hypertension may be warranted 
on a secondary basis, as secondary to the newly service-
connected coronary artery disease.  Initial consideration of 
the hypertension issue in light of the significant new grant 
of service connection for coronary artery disease should 
proceed at the Agency of Original Jurisdiction (AOJ); the 
AOJ shall have the opportunity to complete all necessary 
development associated with this claim under the changed 
circumstances.

Lung Disability

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
contemplates that all evidence will first be reviewed at the 
RO so as not to deprive the claimant of an opportunity to 
prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives 
evidence relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement 
of the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence 
is received prior to the transfer of a case to the Board a 
supplemental statement of the case must be furnished to the 
appellant, and his or her representative, if any, as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a).  There is no legal authority for a 
claimant to waive, or the RO to suspend, this requirement.  
38 C.F.R. § 20.1304(c).

A supplemental statement of the case was last issued in this 
appeal in March 2013.  Afterwards, in April 2013, the 
Veteran submitted new evidence in support of his appeal.  
The new evidence includes VA medical records including the 
reports documenting significant surgery to remove a 
cancerous tumor of the lung in January 2013 and subsequent 
pathological study and medical reports extending into 
February 2013.  Review of the claims-file, including Virtual 
VA, makes it apparent that these reports have never been 
otherwise added to the claims-file; these records were not a 
part of the actual evidentiary record considered at the time 
of the March 2013 supplemental statement of the case.  
Furthermore, these records did not exist at the time of the 
Veteran's January 2013 VA lung examination addressing the 
lung issue on appeal.

As VA medical records are constructively of record when they 
come into existence, they were constructively submitted to 
the RO in January and February 2013; VA has a duty to ensure 
that their pertinent contents are actually part of the 
record before the adjudicators.  See 38 C.F.R. § 3.159; Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran has 
recently submitted his copies of these VA records, 
indicating his belief that they support his claim of 
entitlement to service connection for lung disability.  The 
Board observes that the Veteran's lung cancer diagnosis is a 
relatively recent development in this case (the appeal 
previously focused upon disability associated with chronic 
obstructive pulmonary disease), and the VA medical records 
submitted by the Veteran concern the major surgical removal 
and pathological evaluation of the relevant tumor.  This 
potentially pertinent evidence, constructively added to the 
record at the RO (but not actually included in the claims-
file during RO consideration of the appeal) must be 
addressed by a supplemental statement of the case.

Additionally, the indication that the Veteran has had 
additional VA treatment after the last official RO update of 
the set of VA treatment records in the claims-file should be 
followed-up upon with appropriate action to ensure that all 
pertinent VA treatment records are available for review in 
the claims-file.  Action must be taken to ensure that the 
complete updated set of the Veteran's pertinent VA treatment 
records are available for review.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain outstanding VA treatment records (from the date of 
the last complete update of the claims-file's set of VA 
medical records through the present).  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain, and 
associate with the claims file, copies of 
all pertinent VA treatment records from 
the date of the last such update of the 
claims-file's set of VA treatment records 
to the present time.

2.  After completion of the above and any 
further development deemed necessary by 
the RO/AMC (to include obtaining any new 
medical opinions indicated by the changed 
circumstances of this appeal and additions 
to the evidentiary record), the issues 
remaining on appeal should be 
readjudicated.  The readjudication should 
specifically include consideration of 
whether service connection for 
hypertension is warranted as secondary to 
newly service-connected coronary artery 
disease.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


